Filed 8/29/19
                 CERTIFIED FOR PUBLICATION


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                  SECOND APPELLATE DISTRICT
                         DIVISION EIGHT

Conservatorship of the Person        B293676
and Estate of M.M.
LOS ANGELES COUNTY                   (Los Angeles County
OFFICE OF THE PUBLIC                 Super. Ct. No. ZE042882)
GUARDIAN, as Conservator,
etc.,

        Petitioner and Respondent,

        v.

M.M.,

       Objector and Appellant.

     APPEAL from an order of the Superior Court of Los Angeles
County, Robert S. Harrison, Judge. Affirmed.

      Rudy Kraft, under appointment by the Court of Appeal, for
Objector and Appellant.

     Mary C. Wickham, County Counsel, Rosanne Wong, Assistant
County Counsel, and William C. Sias, Senior Deputy County
Counsel, for Petitioner and Respondent.

                           **********
       M.M. appeals the appointment of a conservator under the
Lanterman-Petris-Short Act (LPS) (Welf. & Inst. Code, § 5000 et
seq.) after a jury found him to be gravely disabled due to a mental
disorder. He does not challenge the jury’s verdict or claim any error
in the trial proceedings that led to his conservatorship. His only
claim on appeal is the trial court denied his right to begin a jury
trial within 25 days of his jury trial demand. Instead, his trial
began 61 days after his demand. He asks us to order his
conservatorship expires 36 days earlier than the date the trial court
ordered (61 -- 25 = 36), a remedy for which he provides no authority
in the law. M.M. has forfeited the contention because for the most
part the delay in beginning trial was due to his own counsel’s
requests for a confidential expert report and to continue the trial to
accommodate counsel’s schedule. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       On July 26, 2018, the Los Angeles County Office of the Public
Guardian filed a petition for the appointment of a conservator of the
person and estate for M.M. Two doctors declared in support of the
petition that M.M. had a diagnosis of schizophrenia and psychotic
disorders, was unwilling to accept voluntary treatment, and a
conservatorship was required because M.M is unable and unwilling
to provide for his personal needs for food, clothing, and shelter.
M.M. had previously been under a conservatorship due to his
mental health issues. This time, M.M. had been admitted to the
hospital after he lost consciousness on a bus. He had a history of
diabetes and high blood pressure. M.M. denied he has these
conditions and refused medical treatment, even though his blood
pressure was “dangerously high.”
       M.M. denied any mental illness, claiming his identity had
been stolen. He refused psychotropic medications and refused to
speak with the psychiatric treatment team. He had only vague



                                  2
plans to care for himself, claiming he would travel “back east” or to
his home in Las Vegas. He had made similar claims during a prior
psychiatric hospitalization, but was readmitted to a psychiatric
facility soon after his discharge.
       On July 27, the trial court appointed the Public Guardian as
the temporary conservator, and temporary letters of
conservatorship issued that same day.
       An initial hearing on the petition was set for August 13, but
the hearing was continued until August 16 because M.M. had not
been transported to court.
       On August 16, M.M. demanded a jury trial. His lawyer
requested a trial setting conference in four weeks when his trial
counsel was available to make an appearance on behalf of M.M.
M.M.’s counsel also asked that an Evidence Code section 730 expert
be appointed to evaluate M.M. The court granted these requests.
       At the September 17 trial setting conference, M.M.’s counsel
announced ready for trial. When counsel was advised the judge
assigned to handle M.M.’s case was not available until October 1,
M.M.’s counsel agreed to an October 1 trial date, with a readiness
hearing on September 27.
       On September 27, M.M.’s trial counsel was not available
because he had jury duty. Counsel requested and was granted a
continuance of the trial to October 15.
       The case was called for trial on October 15, but the trial was
continued to the following day because the jury panel saw M.M. in
restraints, and a new panel had to be ordered. At trial, M.M.’s
treating psychiatrist testified M.M. suffers from schizophrenia,
experiencing hallucinations, delusions, and paranoia, and he
engages in aggressive behavior. The psychiatrist testified M.M.
denied any mental illness or other health problems, though he




                                  3
suffers from serious conditions that he is unable and unwilling to
treat due to his mental illness.
       M.M. testified he does not have any mental health issues,
high blood pressure, or diabetes. He testified he suffers from
hypoglycemia and must keep his blood sugar high. His testimony
was at times coherent, and at other times rambling and
nonsensical. The jury found M.M. to be gravely disabled. The trial
court ordered the conservatorship would terminate on October 18,
2019.
                              DISCUSSION
       The LPS Act permits the appointment of a conservator for up
to a period of one year for a person determined to be gravely
disabled within the meaning of the Act. (Welf. & Inst. Code,
§§ 5350, 5361.) The Act provides that the person who is the subject
of the petition has the right to demand a jury trial on the issue of
grave disability. “Demand for court or jury trial shall be made
within five days following the hearing on the conservatorship
petition. . . . [¶] [T]rial shall commence within 10 days of the date
of the demand, except that the court shall continue the trial date for
a period not to exceed 15 days upon the request of counsel for the
proposed conservatee.” (§ 5350, subd. (d)(1) & (2); Conservatorship
of Kevin M. (1996) 49 Cal. App. 4th 79, 84 (Kevin M.).)
       M.M. argues he had a right to have his trial commence within
25 days of his August 16 demand, or by not later than
September 10, and since he would have received “the same
three day proceeding that he received when his trial actually
occurred on October 16,” his conservatorship would have
terminated by September 12, 2019 (instead of October 18, 2019).
(Welf. & Inst. Code, § 5350, subd. (d)(2).) M.M. asks us to order the
trial court to change the expiration date of the conservatorship to
September 12, 2019. M.M. does not challenge the finding that he



                                  4
was gravely disabled, or claim that an earlier trial would have led
to a different result.
       We reject M.M.’s claim of error because Welfare and
Institutions Code section 5350’s time limitations are not
mandatory, and M.M. forfeited any objection to the claimed error.
       In Conservatorship of James M. (1994) 30 Cal. App. 4th 293
(James M.), the court held the time limitations set forth in Welfare
and Institutions Code section 5350, subdivision (d) are not
mandatory, but directory. (James M., at pp. 298-299.) The court
found that unless the Legislature clearly expresses a contrary
intent, statutory time requirements are generally directory.
Section 5350, subdivision (d) provides no consequence for the failure
to begin trial within the statutory period. The court declined to
divest the trial court of jurisdiction by implication in the absence of
an express statutory command. The court found a conservatee’s
interest in prompt resolution of the case is adequately protected by
the trial court’s power to dismiss the petition where the delay is
shown to be prejudicial. (James M., at pp. 298-299.)
       M.M. acknowledges the trial court here never lost
jurisdiction, but argues courts “cannot freely ignore . . . statutory
deadlines,” and that the remedy is to limit the term of the
conservatorship to what it would have been if the trial had started
earlier. M.M. relies on Kevin M., supra, 49 Cal. App. 4th 79, which
held a conservatee loses the right to a jury trial if the demand is not
made within the five days provided in Welfare and Institutions
Code section 5350, but the trial court is not divested of jurisdiction
to set a trial upon an untimely demand. Kevin M. found the trial
court did not err in granting a jury trial demand even though it was
made months after the five days expired. (Kevin M., at pp. 89, 91.)
       We see no reason to depart from James M., and do not see
how Kevin M. is helpful in this case. M.M.’s interest in the prompt



                                   5
resolution of his case was adequately safeguarded. He received a
jury trial, apparently acknowledges he received a fair trial, and
does not assert error in the jury finding he was gravely disabled or
in the court appointing a conservator. His only complaint is the
conservatorship would have ended 36 days earlier if his trial had
started on September 10 instead of October 16.
      M.M. has forfeited any claim of error. M.M. never once
complained to the trial court that his speedy trial rights were
violated. The initial trial setting and later continuances were
largely at the request of his counsel due to counsel’s unavailability,
and the need for an expert report. On the day M.M. demanded a
jury trial, counsel asked that it be set four weeks out to
accommodate the schedule of the lawyer assigned to try the case,
thereby impliedly waiving the right to a trial within the statutory
period. When he was told on the first trial date the judge assigned
to the case was not available, M.M.’s counsel agreed to a
continuance to a date when the assigned judge was available. On
that date, M.M.’s trial counsel was not available, and the court
granted counsel’s request for another continuance. M.M. may not
seek an appellate remedy for a trial that was scheduled with his
consent to accommodate his counsel. (Kevin M., supra,
49 Cal.App.4th at pp. 92-93 [waiver of objection to setting trial on
untimely demand]; see also Conservatorship of Joseph W. (2011)
199 Cal. App. 4th 953, 967 [waiver or forfeiture of right to jury trial
where conservatee failed to object to, appeared at and participated
in court trial].)




                                   6
                    DISPOSITION
The order is affirmed.

                    GRIMES, Acting P. J.
WE CONCUR:

               STRATTON, J.



               WILEY, J.




                       7